The action is trover for a female slave, Nelly, and several of her children. Plea, not guilty. At the trial the plaintiff gave evidence that, in June, 1827, she came into possession of the woman, and continued in possession of her, claiming her as her own for the term of her life, until November, 1844. The other negroes were the children of Nelly, born in the possession of the plaintiff, and held and claimed by her in like manner as their mother. At the latter period the defendant took the negroes from the plaintiff's possession and carried them to Mississippi. *Page 371 
The defendants then gave evidence that they claimed under one R. B. Houston; and further gave in evidence an obligation from the plaintiff to Houston dated 16 June, 1827, for the penalty of $350, with a condition as follows:
"The condition of the above obligation is such that,              (509) whereas the said Mary H. Smith hath this day received of said Houston a negro girl named Nell, which the said Smith is to have the entire service and peaceable possession of during her natural life, for the sum of $350 to him in hand paid by the said Smith, the receipt whereof is acknowledged by the said Houston; now, if the said Smith shall keep the said negro and her issue (if any) in the county and State aforesaid and sufficiently clothe and feed them and humanely treat them during their time of service, etc., and the said Smith or her executors shall, before or at her death, return said negro or negroes to said Houston," etc.
Thereupon the counsel for the defendant prayed the court to instruct the jury that the title to the slaves was in Houston, and that the plaintiff's remedy was against him for the breach of his executory agreement, and that she could not maintain this action against the defendant. But the court refused to give the instruction, and from a verdict and judgment for the plaintiff for the value of the negroes for her life, the defendants appealed.
This seems to be as plain a case for the plaintiff as can be. She has the property in the slaves, both under the act of 1792, which makes parol sales of slaves valid when accompanied by actual delivery, and that of 1820, which makes adverse possession for three years a good title, excepting only in the case of oral gifts. That the plaintiff claimed under a sale, and not a gift, is clear. It is true, she did not call witnesses directly to the fact of her purchase, nor does she produce a receipt under her vendor's hand for the price.
But the defendants established the fact for her by their own evidence. They produce from Houston the plaintiff's obligation to him for the proper treatment of the slaves             (510) and their delivery at the plaintiff's death, wherein it is recited that the obligee, Houston, had sold the girl to the plaintiff at the price of $350, and that she had paid the same and received the negro. We say that the instrument recites a sale, because it says the plaintiff had received the negro from *Page 372 
Houston and paid for her, and was "to have the entire service and possession" of the negro; and it is difficult to tell what is property in a slave if the right to the exclusive possession and service be not, whether it be for years or for life or forever. But it is said that a life estate merely in a slave cannot be created orally, but that a deed or writing is required by the act of 1823. That is admitted, without at all weakening the plaintiff's case. For the whole effect of the argument is that, although the parties intended for her only a life estate, yet that the legal operation of the transaction was to give her the absolute property at law. We think it very probable that the parties perfectly understood that such was the legal effect, as that would rationally account for the obligation coming from the plaintiff, reciting that she had purchased but a life interest, and obliging her to have the negroes delivered at her death, instead of such an obligation or executory contract on the part of Houston, as the legal owner, to let the plaintiff have the use or enjoyment of the negro for life. This circumstance makes this case the converse of Smith v. Hargrave, 10 N.C. 560, in which Smith received an absolute conveyance for the slave from Buckhart and at the same time executed the instrument granting the services of the negro to Buckhart for life; and it was held that Smith did not intend thereby to part from the property in the slave, because, being for the life of the grantee, it would, in effect, annual the whole transaction and place the parties as if no deed had been made at all. But here the instrument is executed by the plaintiff, not to give a life estate or the services for life to (511) another, but to declare that she is really entitled to the possession and services of the slave but for her life, and contracting then to return, reconvey, her and her issue to the former owner. If, therefore, Smith v. Hargrave was law, which was much doubted, it rather supports than militates against the plaintiff's title; for, if she had not the title at law, the natural course would have been that Houston should give her some instrument as permanent evidence of his obligation to allow her the enjoyment, rather than that she should give the obligation she did to him. The executory contract was really from her to him, and not vice versa, and the judgment ought to be affirmed. It is to be remarked, although the plaintiff may have had the absolute legal title, that no injustice has been done by the verdict ascertaining the damages against the defendants who claim under Houston, since it expressly stated that the plaintiff only claimed damages for the conversion for her life.
PER CURIAM.                           Judgment affirmed. *Page 373